Case 1:21-cv-00906-AT Document 4 Filed 02/05/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
INNOVIUS, LLC, DOC #.
DATE FILED: _ 2/5/2021
Plaintiff,
-against- 21 Civ. 906 (AT)
SHARP CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On February 2, 2021, Plaintiff Innovius, LLC filed this case in federal court against Defendant
Sharp Corporation, invoking subject matter jurisdiction by reason of diversity of citizenship, 28
U.S.C. § 1332. ECF No. 1 § 6. If Innovius, LLC is, indeed, a limited liability company, as its name
would imply, then the complaint must allege the citizenship of natural persons who are members of
the limited liability company and the place of incorporation and principal place of business of any
corporate entities who are members of the limited liability company.

Accordingly, by February 12, 2021, Plaintiff shall amend its pleading to allege the
citizenship of each constituent person or entity. See Handelsman v. Bedford Vill. Assocs. Ltd. P’ship,
213 F.3d 48, 51-52 (2d Cir. 2000) (citing Cosgrove v. Bartolotta, 150 F.3d 729, 731 (7th Cir. 1998));
Strother v. Harte, 171 F. Supp. 2d 203, 205 (S.D.N.Y. 2001) (“For purposes of diversity jurisdiction,
a limited liability company has the citizenship of each of its members.”). If Plaintiff fails to amend
by the foregoing date to truthfully allege complete diversity based upon the citizenship of each
constituent person or entity of the LLC, then the complaint will be dismissed for lack of subject
matter jurisdiction.

 

SO ORDERED.
Dated: February 5, 2021 j-
New York, New York ANALISA TORRES

United States District Judge
